Citation Nr: 1000857	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-37 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia , Pennsylvania
 
 
THE ISSUE
 
Entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the 
United States
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his wife
 
 
ATTORNEY FOR THE BOARD
 
B.B. Ogilvie, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service from August 1952 to 
August 1954.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia , Pennsylvania .
 
The Veteran and his wife testified before a Decision Review 
Officer at a hearing at the Philadelphia RO in April 2008.  A 
copy of the transcript is associated with the claims file.
 
The appeal was remanded in February 2009 for further 
development and is again before the Board for appellate 
review.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington , DC .  VA will notify the 
appellant if further action is required.
 
 
REMAND
 
In February 2009, the Board remanded the claim for a new 
examination to determine the impact of the Veteran's service-
connected shoulder disabilities on his daily life.  The 
Veteran's nonservice-connected disabilities include residuals 
of a cerebrovascular accident (stroke), Parkinson's disease, 
adult-type diabetes, and labyrinthitis.  Prior examiners had 
not solely considered his shoulder disabilities when 
discussing the Veteran's difficulties with activities of 
daily living.
 
The Veteran was afforded a new examination in October 2009.  
The examiner noted that the Veteran could not ambulate more 
than 50 feet with a walker.  She noted that he was 
independent with toileting but needed assistance with 
bathing, dressing, shaving, meals, cleaning, and shopping.  
The examiner did not explain whether this was only due to his 
bilateral shoulder disability.  The examiner noted that the 
Veteran had difficulty with his activities of daily living, 
particularly with his upper extremities, and relied on his 
wife to help with these activities.  The examiner did not 
specify which activities were impaired by his "upper 
extremities," and it is unclear whether this is solely due 
to his bilateral shoulder disability or residuals of his 
stroke and/or Parkinson's disease.  See October 2005 aid and 
attendance examination (Parkinson's disease impaired the 
Veteran's use of his hands, stroke impaired the use of the 
left arm; required that his wife help with daily activities).
 
The Veteran's October 2009 physical examination showed 1+ 
deep tendon reflexes bilaterally for the biceps, and muscle 
strength to be normal on the right upper extremity and four 
out of five on the left.
 
The examiner only diagnosed bilateral degenerative joint 
disease of the shoulders.  While the examiner opined that the 
Veteran needed assistance with many of the activities of 
daily living, the examiner did not explain whether this was 
solely due to the bilateral shoulder disability.  She simply 
stated that the Veteran needed assistance with activities of 
daily living without explaining what exactly was causing his 
limitations.  In doing so, she failed to discuss the effect, 
if any, of the Veteran's nonservice-connected disabilities.  
As prior examinations have attributed the Veteran's 
difficulties with activities of daily living partly or solely 
to nonservice-connected disabilities, and there was 
absolutely no acknowledgment of his nonservice-connected 
disabilities by this examiner, the claim must be remanded to 
secure an addendum to the examination report.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)
 
1.  The RO should return the examination 
report to the examiner who conducted the 
aid and attendance examination in October 
2009, if available, to clarify her 
statements.  Specifically, she must 
discuss the following: 1) what impact the 
Veteran's bilateral shoulder disabilities 
alone have on his daily activities; 2) 
whether the Veteran's ambulation issues 
are solely the result of his shoulder 
disabilities; 3) whether the Veteran's 
problems with bathing, dressing, shaving, 
meals, cleaning, and shopping are solely a 
result of his bilateral shoulder 
disabilities; 4) address the October 2005 
findings that the Veteran's hands and gait 
were affected by his Parkinson's disease 
and his left arm was limited by stoke, and 
their effect on the Veteran's daily 
activities, if any.  If the examiner 
cannot provide opinions as to any of the 
above questions, or must resort to 
speculation, she must explain why 
speculation is required.  If the examiner 
finds that further examination of the 
Veteran is necessary, the RO should 
schedule the appellant for a new 
examination.
 
2.  If the same examiner is not available, 
the RO should schedule the Veteran for a 
new examination.  The claims folder must 
be made available to the examiner for 
review as part of the examination.
 
3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
scheduled VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for an ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the report of the 
examiner.  If the requested opinions are 
not complete as to the questions stated 
above, or if the examiner identifies 
another specialist to be more qualified to 
answer any of the questions, the RO should 
seek corrective action, including, but not 
limited to, forwarding the questions to 
the appropriate specialists.   38 C.F.R. § 
4.2 (2009).
 
5.  Thereafter, the RO should readjudicate 
the claim of entitlement to special 
monthly compensation based on the need for 
aid and attendance or being housebound.  
If the claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



